Citation Nr: 0033473	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-01 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diverticular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1942 to March 
1962, with service prior to 1942 with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which in part denied service connection for 
diverticulitis.

In July 2000 a hearing was held at the St. Petersburg RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  In April 1995 the veteran was diagnosed with moderately 
severe diverticular disease.

3.  The veteran was treated for diverticulitis during 
service, and it was noted during service that he had three, 
and possibly four, small diverticuli high on the descending 
colon.  

4.  On VA examination in 1997 the diagnosis was 
diverticulosis, with a history of recurrent diverticulitis.




CONCLUSION OF LAW

The veteran's diverticular disease was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in November 1953 the 
veteran was treated for gastroenteritis.  In January 1955 he 
was admitted to the hospital with a one day history of acute 
abdominal pain.  He underwent a barium enema which revealed 
three, and possibly four, small diverticuli high on the 
descending colon.  His admission symptoms subsided after four 
days of hospitalization and he was discharged to regular 
duty.  His discharge diagnosis was diverticulitis, descending 
colon.  In a subsequent report of medical history dated in 
December 1960, and prepared in conjunction with his 
retirement examination, it was noted that he had a history of 
diverticulitis in 1955 with no sequelae.  

In an Operative Report from HCA Medical Center in Port St. 
Lucie, dated in April 1995, it was noted that the veteran 
underwent a colonoscopy.  In a description of the procedure, 
it was noted that the scope was "withdrawn into the 
descending colon and sigmoid colon, which revealed moderately 
severe diverticular disease.  

On VA examination in April 1997 the veteran reported that his 
gastrointestinal symptoms began in 1944, while he was in 
combat.  He claimed he was hospitalized for four days due to 
vomiting and diarrhea, and was given IV fluids and then sent 
back to the front.  In 1954 he was again hospitalized for one 
week for abdominal pan and vomiting, and was reportedly given 
IV fluids and told that he had diverticulitis.  He claimed he 
was "fine" until February 1997, when he was again 
hospitalized for four days because of chills, fever, and 
stool urgency, with no incontinence, no blood, and minimal 
abdominal pain.  The diagnosis was diverticulosis with 
history of recurrent diverticulitis, and mild anemia.  

In a prescription note from Eric K. Young, M.D. it was noted 
that the veteran was hospitalized from February 27th to March 
2nd for a diagnosis of diverticulitis.

In a History and Physical Examination conducted at Columbia 
Medical Center, in conjunction with the veteran's 
hospitalization from February 1997 to March 1997, it was 
noted that he woke up with shaking chills and high fever, and 
had some low abdominal discomfort.  Work-up revealed a white 
count that was slightly low and a tender abdomen.  It was 
noted that he had a "remote history of diverticulitis over 
30 years ago".  The impression was acute episodes of lower 
abdominal pain, possible diverticulitis.  

In a discharge summary from Columbia Medical Center dated in 
May 1997, it was noted that the veteran was hospitalized from 
February 1997 to March 1997 for acute diverticulitis of the 
colon.  His discharge instructions included the possibility 
of doing a barium enema, concerning possible diverticular 
disease.  

In a statement dated in May 1997 the veteran reported that 
since his "attack of diverticulosis in 1954", he was on a 
restricted diet, as recommended by his physician at the time.  

In a letter dated in September 1997 Dr. Young reported that 
the veteran had a diagnosis of moderately severe diverticular 
disease made on a colonoscopy in 1995.  

In July 2000 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge that he had no 
gastrointestinal difficulties or problems with the digestive 
tract prior to service.  He described a severe attack that 
occurred during service in 1953, when he had stomach cramps 
and was hospitalized.  He claimed he underwent a barium test 
of the colon, and was told he had soft spots in his 
intestines, and he was placed on a special diet, which he 
remained on for the past 47 to 48 years.  He reported having 
another attack in service in late December 1954 and he was 
hospitalized again, and was told he had diverticulitis and to 
go back on the diet he had gotten off of during the holidays.  
He claimed that the situation was controlled by a soft 
dietary regimen from approximately 1955 until 1961 when he 
retired.  He reported that since his retirement from service, 
he has had recurrent attacks when he goes off his diet, and 
that the attacks include severe diarrhea and abdominal pain.  
He testified that from 1961 to 1995 he had not seen a doctor 
because he was in transit from different military posts as 
the athletic director.  He indicated that since his 
retirement from service, three to six months was the longest 
period of time he had gone with having any gastrointestinal 
problems, which he associated with diverticulitis.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered, or 
disease incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  If a disability is not 
shown to be chronic during service, service connection may be 
granted when there is postservice continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after service 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims service connection for "diverticulitis", 
which he asserts began during his military service.  The 
Board initially notes the objective medical evidence of 
record shows that the veteran has a current disability of 
diverticular disease.  In 1995 he was diagnosed with 
moderately severe diverticular disease, in 1997 he was 
hospitalized for diverticulitis, and on VA examination in 
1997 the diagnosis was diverticulosis.  

As to the issue of whether the veteran's current diverticular 
disease is related to the diverticulitis for which he was 
treated for during his active service, the Board notes that 
on VA examination in 1997, the diagnoses included 
diverticulosis with history of recurrent diverticulitis.  
Service medical records showed that in 1955 the veteran was 
diagnosed with diverticulitis and a barium enema revealed 
multiple small diverticula in his colon.  In April 1995 a 
diagnosis of moderately severe diverticular disease was made, 
and two years later, in February 1997, the veteran was 
treated for another bout of diverticulosis.  He testified at 
a hearing in July 2000 that for the period of time between 
his bout of diverticulitis in service (in 1955) and his most 
recent bout (in 1997) he followed a special diet, but still 
experienced periodic continuity of symptomatology, including 
diarrhea attacks and abdominal pain.  

Accordingly, the Board finds that there is evidence of 
continuing symptomatology which tends to link the veteran's 
current diverticular disease to what he was treated for and 
diagnosed with in service.  Thus, a reasonable doubt has been 
raised on the question of whether the veteran's current 
diverticular disease is related to what he was treated for in 
service.  Resolving reasonable doubt in the veteran's favor 
on this point, the Board concludes that the veteran's 
diverticular disease is related to the diverticulitis for 
which he was treated in 1955, therefore service connection is 
warranted for such disability.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for diverticular disease is granted.



		
	C. W. SYMANSKI
Veterans Law Judge
Board of Veterans' Appeals

 

